Case: 3:19-cr-00107-TMR Doc #: 2 Filed: 06/26/19 Page: 1 of 2 PAGEID #: 6

UNITED STATES DISTRICT COURT he.
SOUTHERN DISTRICT OF OHIO “ONT: &
"WESTERN DIVISION nl

UNITED STATES OF AMERICA,
Plaintiff,

CASENO. © 2 3
JUDGE
—— THOMAS. ROSE

WEBYOGA, INC., : INFORMATION

18 U.S.C. § 4
Defendant.

 

THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
(Misprision of a Felony)
On or about February 23, 2012 through December 2013, in the Southern District of Ohio,

the defendant, WEBYOGA, INC., having knowledge of the actual commission of a felony
cognizable by a court of the United States, that is, (Fraud and Misuse of Visas) where others
have used, possessed, obtained, accepted, and received a visa, to wit an H-1B visa, knowing it to
have been procured by means of false claims and statements in violation of 18 U.S.C section
1546(a), did conceal the same by continuing to subcontract for the ee and pay invoices for
the salaries of the H-1B visa employees while knowing they were performing different duties at
different locations than those proposed in their visa applications, and did not as soon as possible
make known the same to some judge or other person in civil or military authority under the

United States.

All in violation of Title 18, United States Code, Section 4.
Case: 3:19-cr-00107-TMR Doc #: 2 Filed: 06/26/19 Page: 2 of 2 PAGEID #: 7

BENJAMIN C. GLASSMAN

 

UNITED STATES ATTORNEY
KYLE4. HEALEY ee

ASSISTANT UNITED STATES ATTORNEY
